UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.:1-15637 WINLAND ELECTRONICS, INC. (Exact name of registrant in its charter) Minnesota 41-0992135 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1950 Excel Drive, Mankato Minnesota (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(507) 625-7231 Securities registered pursuant to Section 12(b) of the Exchange Act: Title of Each Class Name of Exchange Common Stock, $.01 par value American Stock Exchange Preferred Stock Purchase Rights American Stock Exchange Securities registered pursuant to Section 12(g) of the Exchange Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Exchange Act.YesoNoþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act). Large accelerated filero Accelerated filero Non-accelerated filero Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ The aggregate market value of the Common Stock held by non-affiliates as of June 30, 2009 was $2,447,331 based on the closing sale price of the Issuer’s Common Stock on such date. There were 3,686,435 shares of Common Stock, $.01 par value, outstanding as of March 15, 2010. DOCUMENTS INCORPORATED BY REFERENCE PURSUANT TO RULE 12b-23: Portions of the Company’s Proxy Statement for its 2010 Annual Meeting are incorporated by reference into Part III. TABLE OF CONTENTS PART I ITEM 1. DESCRIPTION OF BUSINESS. ITEM 1A. RISK FACTORS. ITEM 1B. UNRESOLVED STAFF COMMENTS. ITEM 2. DESCRIPTION OF PROPERTY. ITEM 3. LEGAL PROCEEDINGS. EXECUTIVE OFFICERS OF THE COMPANY PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. ITEM 6. SELECTED FINANCIAL DATA. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. ITEM 9A. CONTROLS AND PROCEDURES. ITEM 9B. OTHER INFORMATION. PART III ITEM 10. DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT. ITEM 11. EXECUTIVE COMPENSATION. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS. ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES. ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES SIGNATURES EXHIBIT INDEX Consent of Baker Tilly Virchow Krause, LLP Consent of McGladrey and Pullen, LLP Certification of CEO Pursuant to Section 302 Certification of CFO Pursuant to Section 302 Certification of CEO Pursuant to Section 906 Certification of CFO Pursuant to Section 906 PART I ITEM 1.DESCRIPTION OF BUSINESS General Winland Electronics, Inc. (“Winland”, “Company”, “we” or “our”) was incorporated as a Minnesota corporation in October 1972.Winland designs and manufactures custom electronic controls and assemblies primarily for original equipment manufacturer (“OEM”) customers, providing services from early concept studies through complete product realization.Revenues from OEM customers provided 85.8% of Winland’s total revenue in 2009. In addition to the electronic design and manufacturing services Winland provides to OEM customers, the Company has designed and marketed for more than 20 years a proprietary line of environmental monitoring products to the security industry. In most cases, these products are manufactured to protect against loss of assets due to damage from water, excess humidity, extremes of temperature and loss of power. These Winland branded and trademarked products accounted for14.2% of the Company’s total revenue in 2009. Segments Winland designs, produces and distributes products in two segments defined as “Electronic Manufacturing Services (“EMS”) for OEM Customers” and “Proprietary Products,” primarily for the security industry. Winland’s EMS segment consists of the design and manufacture of printed circuit board assemblies and higher level products sold mainly to OEM customers.Winland offers complete solutions to OEM customer needs by providing value-added services that complement its contract manufacturing capabilities.This is part of a “concept to product realization” strategy, the elements of which may include, among other things, product concept studies, product design, printed circuit board design, design for manufacturing, higher level assembly and box build, repair service, and legacy support.These services differentiate Winland from many of its competitors and are intended to increase customer satisfaction, confidence, and loyalty.Winland views EMS customers as strategic partners and works to provide these partners with high levels of production flexibility, product quality, on-time delivery, cost efficiency and engineering proficiency. Winland’s proprietary products segment represents an established line of environmental security products that can monitor critical environments including simple and sophisticated microprocessor and mechanically controlled sensors and alarms.These products monitor and detect critical environmental changes, such as changes in temperature or humidity, water leakage and power failures. The Company’s remaining activities are included in “Other”.Unallocated corporate level expenses, which include costs related to the administrative functions performed in a centralized manner and not attributable to particular segments (e.g., executive compensation expense, accounting, human resources and information technology support), are reported in the reconciliation of the segment totals to consolidated totals as “Other” items. EMS Sales Winland provides design and manufacturing services to OEM customers in such industries as the medical, industrial, transportation and scientific instrumentation market segments. Winland’s management believes that its direct sales force and industry network relationships effectively provide Winland an opportunity to gain market share in targeted market segments within the EMS industry. One of Winland’s key marketing and growth objectives is to form long-term business partnerships with prospective OEM customers by working directly with the customers’ design, manufacturing and supply chain leaders to ensure alignment of Winland’s value proposition and fulfillment strategies with the customer’s products and business models. The intent is to create a degree of technological interdependence between Winland and its customer. With this in mind, Winland has worked to identify new OEM customers that need a broad range of EMS services in addition to their manufacturing needs. Winland’s growth plan is based on providing its OEM customers a strong value proposition, with a customer-intimate strategy that is centered in exceptional service, application-specific technical expertise, exceptional quality and strategic business model alignment. Table of Contents Page 3 Proprietary Products Sales and Distribution Winland markets and sells its proprietary products primarily through an established network of distributors, dealers, security installers and integrators.Winland employs three experienced full-time sales professionals, including an International Sales Manager who is also a Product Manager, an Eastern Regional Sales Manager and a Western Regional Sales Manager. In addition, the Company has engaged four independent manufacturers’ sales representative organizations who are responsible for territory-based commissioned sales. This distribution network is primarily located in the United States, Canada, Mexico and Europe. Competition Winland’s business includes the design and manufacture of custom electronic controls and assemblies for OEM customers and the development and marketing of proprietary security/industrial products. The contract electronic design and manufacturing services industry is very competitive, both domestically and internationally. Beginning in mid-2008, the Company began a series of improvement initiatives intended to expand and diversify its customer base, reduce waste and inefficiency, improve quality, delivery, performance and service, and refine and redefine its value and service proposition. The Company began by attracting top-tier EMS industry talent, revising and optimizing business systems, upgrading manufacturing processes, and adopting quality-optimizing Six Sigma methodologies. Competition among the security industry has increased in the last several years as additional companies have introduced competing products. Significant competitive factors in the market for security products include product effectiveness and features, price, reliability and company reputation. Winland believes that it competes favorably with respect to product effectiveness, features, price and reliability. However, given its size and relatively small presence in this market, many of Winland’s competitors have an advantage by being larger, better-known and better-financed. Source of Raw Materials Raw material components and some subassemblies are purchased from outside vendors, monitored through a vendor qualification process and inspected in accordance with Winland’s inspection policies before being incorporated into products.Certain purchased components and subassemblies are manufactured to design specifications furnished by Winland, while others are standard off-the-shelf items.Winland utilizes multiple sources for the off-the-shelf components, but generally maintains only one source for the items manufactured to design specifications.However, alternative sources are available should the Company’s existing source be unable to perform.In addition to manufacturing its own products, Winland has contracted with companies to provide both finished goods assemblies and component assemblies designed to their specifications. Significant Customers Winland has worked to develop long-term, mutually beneficial relationships with its OEM customers.Due to the nature of Winland’s contract manufacturing relationships, there is a significant degree of dependence between both the customers and Winland.Winland retains the identity of its customers due to the competitive nature of the contract manufacturing industry.Net sales to Customer A were $8.7 million, or 38.7% of total net sales in 2009 and $9.5 million, or 33.2% of total net sales in 2008.Customer A is a Minnesota based onboard fleet management solutions provider for the trucking industry.Net sales for Customer B were $2.6 million, or 11.5% of total net sales in 2009 and $3.2 million, or 11.0% of total net sales in 2008.Customer B is a global leader in the manufacture of compact, professional electronic test tools, and is based in Washington.Net sales to Customer C were $2.5 million, or 11.2% of total net sales in 2009 and $1.0 million, or 3.7% of total net sales in 2008.Customer C is a Florida based medical products company.Net sales to Customer D were $1.4 million, or 6.4% of total net sales in 2009 and $4.5 million, or 15.9% of total net sales in 2008.Customer D is a Minnesota based air-sleep system manufacturer in the bedding industry.No other customer equaled or exceeded 10% of net sales for 2009 or 2008. During the fourth quarter of 2008, Customer D notified Winland of its intentions to let the Master Supply Agreement between the companies expire in March 2009.They indicated they would be transitioning back to a single source supplier other than Winland for its electronic assemblies.Winland worked with Customer D and its new single source supplier throughout 2009 to transition raw and finished goods inventory without interrupting Customer D’s supply chain.As of December 31, 2009, Winland had $79,000 of raw inventory on hand specific to Customer D for which its new supplier had issued a purchase order to Winland.Winland expects the final sale of this raw inventory to take place in 2010. Table of Contents Page 4 In 2009, approximately 46.1%, or $1.4 million of all of the Company’s proprietary products sales were to one of the world’s largest security products distributors, down from 48.8%, or $1.6 million in 2008. Winland derived less than 1% of its revenues from sales outside the United States for the years ended December 31, 2009 and 2008. Patents, Trademarks and Licenses Winland holds federal trademark registrations for marks used in its business as follows:WATERBUG, TEMP ALERT, ENVIRONMENTAL SECURITY and ENVIROALERT. Research and Development Throughout 2009, Winland worked to provide complete product realization services to its OEM customers for design of industrial and medical products to be manufactured by Winland. Winland’s product realization services include: product requirements specification; analog and digital circuit design, low power radio frequency design; embedded software design; mechanical design, 3D modeling, and custom enclosure design; printed circuit board design, rapid prototyping, production test equipment development, design for testability and design for manufacturability. Winland believes that with its internal engineering capability and approved outside engineering consultants it will be able to meet the current needs of its customer base. OEM customer R&D programs generated $1,159,000 of net sales in 2009 compared to $1,041,000 of net sales in 2008.In addition, Winland spent $40,000 in 2009 developing or improving its proprietary products compared to $309,000 in 2008.This decrease in R&D was related to the completion of a new product release in early 2008. Personnel At December 31, 2009, Winland had 82 employees (81 full time and one part time).During 2009 and 2008, Winland also used temporary labor services during peak production times.Winland is not subject to a collective bargaining agreement and considers its relations with its employees to be good. ITEM 1A.RISK FACTORS Based on current and known information, Winland believes that the following identifies the most significant risk factors that could affect its business. However, the risks and uncertainties Winland faces are not limited to those discussed below. There could be other unknown or unpredictable economic, business, competitive or regulatory factors, including factors that Winland currently believes to be immaterial, that could in fact have material adverse effects on Winland’s financial position, liquidity, and results of operations. Past financial performance may not be a reliable indicator of future performance and historical trends should not be used to anticipate results or trends in future periods. You should consider the following risk factors, in addition to other information presented or incorporated by reference into this Annual Report on Form 10-K in evaluating Winland’s business and your investment in Winland. Winland is dependent on a small number of customers and such customer’s response to the current uncertain economic conditions. Winland’s Electronic Manufacturing Services (EMS) product sales are dependent on a small number of original equipment manufacturer (OEM) customers with the top two customers together representing 50% of total Company sales. Accordingly, Winland is dependent on the continued growth, viability and financial stability of its largest customers, which consist of original equipment manufacturers of fleet management global positioning systems (GPS) and test and precise measurement equipment.Winland generally does not obtain firm, long-term purchase commitments from its customers, and has often experienced reduced lead times in customer orders. Customers may cancel their orders, change production quantities, and delay production for a number of reasons. Uncertain economic conditions have resulted, and may continue to result, in some of Winland’s customers delaying the delivery of some of the products manufactured for them and placing purchase orders for lower volumes of products than previously anticipated. Cancellations, reductions, or delays by a significant customer or by a group of customers have harmed, and may continue to harm, Winland’s results of operations by reducing the volumes of products manufactured, as well as by causing a delay in the recovery of its expenditures for inventory in preparation for customer orders and lower asset utilization resulting in lower gross margins. Table of Contents Page 5 Winland is subject to intense competition in the EMS industry. Winland competes against many providers of electronics manufacturing services. Certain competitors have substantially greater resources and geographically diversified United States and international operations.Winland may also be at a competitive disadvantage with respect to price when compared to manufacturers with lower cost structures and enhanced volume supplier purchasing capability.Accordingly, to compete effectively, Winland must continue to provide technologically advanced manufacturing services, maintain strict quality standards, respond flexibly and rapidly to customers’ design and schedule changes and deliver products on a reliable basis at competitive prices. Customers may cancel their orders, change production quantities or delay production. Start-up costs and inefficiencies related to new or transferred programs can adversely affect operating results and such costs may not be recoverable if such new programs or transferred programs are cancelled. Winland’s operating results may vary significantly from period to period. Winland experiences fluctuations in its operating results. Some of the principal factors that contribute to these fluctuations are: Winland’s effectiveness in managing manufacturing processes, costs and availability of components so that components are available when needed for production, while mitigating risks of purchasing inventory in excess of immediate production needs; the degree to which Winland is able to utilize its available manufacturing capacity; changes in the cost and availability of components, which often occur in the electronics manufacturing industry and which affect Winland and its ability to meet delivery schedules; and changes in demand for Winland’s products.Results of operations in any period, therefore, should not be considered indicative of the results to be expected for any future period. Winland’s operating results, financial condition and cash flows may be adversely impacted by the affect the current global economic uncertainty has on its customers. The current economic uncertainty has severely impacted banks and other lenders, limiting the ability of many businesses to the access of credit markets.Winland’s customers may choose to delay or postpone purchases of products from Winland until the economy and their businesses strengthen and this may affect its operating results, financial condition and delay and lengthen sales cycles.A continued uncertainty in the global economy could have a material adverse affect on Winland’s results of operations and financial condition. The current capital and credit market conditions may adversely affect Winland’s access to capital, cost of capital and business operations. The general economic and capital market conditions in the United States and the world have adversely affected businesses access to capital as well as an increased cost of such capital.If the current economic conditions in the United States and the world remain uncertain, Winland’s cost of debt and equity capital and the access to capital markets could be adversely affected.Although Winland currently has access to $1,650,000, pursuant to its line of credit agreement with Marshall & Ilsley Bank (M&I), this line of credit expires in June 2010.Although M&I has granted one year extensions on the line of credit in the past, there can be no assurance that M&I will do so in the future, and if it does grant extensions, there can be no assurance that the terms of such extensions will not be on terms that are more burdensome and/or costly to Winland. Internal control over financial reporting may not prevent or detect misstatements because of its inherent limitations. Winland requires effective internal control over financial reporting in order to provide reasonable assurance with respect to its financial reports and to effectively prevent fraud. Internal control over financial reporting may not prevent or detect misstatements because of its inherent limitations, including the circumvention or overriding of controls, or fraud. Therefore, even effective internal controls can provide only reasonable assurances with respect to the preparation and fair presentation of financial statements. Table of Contents Page 6 ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.DESCRIPTION OF PROPERTY Winland owns its office and manufacturing facility located in Mankato, Minnesota.The 58,000 square foot building consists of 32,500 square feet of manufacturing space, 10,000 square feet of warehouse space and 15,500 square feet of office space, all of which is used by Winland.Management believes the current facility adequately supports its current and near future operations.Management carries insurance on its property and believes it is adequately covered.The office and manufacturing facility has a net book value of $2,277,000 including land and is subject to a mortgage with an aggregate debt of $552,000 as of December 31, 2009. ITEM 3.LEGAL PROCEEDINGS None. Table of Contents Page 7 EXECUTIVE OFFICERS OF THE COMPANY The name and ages of all of the Company’s executive officers and the positions held by them are listed below. Name Age Position Thomas J. de Petra 63 President and Chief Executive Officer Glenn A. Kermes 49 Executive Vice President and Chief Financial Officer Warren E. Mitchell 49 Vice President of Operations and Supply Chain David A. Kuklinski 48 Vice President of Sales and Marketing Thomas J. de Petrawas appointed Chief Executive Officer and President on May 6, 2008, and has been a Director of the Company since 1994. Mr. de Petra founded and was the president of Vantage Advisory Services LLC, providing management consulting and business advisory services. While serving as a self-employed management consultant, from 1996 to 2008, Mr. de Petra served in various interim executive officer roles. Mr. de Petra also served as Chief Executive Officer of Nortech Forest Technologies, Inc., a publicly traded company, from February 1996 to June 1997. Glenn A. Kermeshas served as the Company’s Chief Financial Officer since October 2, 2006 and was promoted to Executive Vice President on January 9, 2009. Between September 2004 and June 2006, Mr. Kermes served as Vice President and Chief Financial Officer of Ross Manufacturing, a manufacturer of frozen dessert equipment in Escanaba, Michigan. From January 2004 to September 2004, Mr. Kermes served as the North American Controller for the Kendro Division of SPX Corporation, a publicly traded consumer goods company. Mr. Kermes served as Worldwide Operations Controller of the Hand Tools Division of Newell Rubbermaid, a publicly traded consumer goods company with manufacturing operations, from July 2002 to January 2004; and he served as Controller for Continental Teves, an automotive tier one supplier, from June 2000 to July 2002. Warren E. Mitchell joined the Company in February 2008 as its Executive Supply Chain Leader and was promoted to Vice President of Operations and Supply Chain in June 2008.From April 2005 to June 2007, Mr. Mitchell served as Head of Worldwide Supply Chain Management for HiRel Systems. From March 2001 to April 2005, Mr. Mitchell served as Vice President Worldwide Supply Chain Management/Strategic Materials for Pemstar an EMS provider. Prior to that, Mr. Mitchell held engineering and operational management positions at several large multi-national Electronic companies. David A. Kuklinski joined the Company in September of 2008 as Director of Sales and Marketing and was promoted to Vice President of Sales and Marketing in December 2008.From July 2007 to September 2008, Mr. Kuklinski served as Business Development Director for ATS Automation an industrial and medical repetitive equipment manufacturer.From March 2005 to March 2006, Mr. Kuklinski served as Business Development Director for Solectron Corporation.From May 2002 to December 2004, Mr. Kuklinski served as Business Development Director for Jabil Circuit, Inc. an EMS provider. Table of Contents Page 8 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Winland’s Common Stock is listed on the NYSE AMEX under the symbol WEX.The following table sets forth the high and the low market closes, as reported by NYSE AMEX during 2009 and 2008. Fiscal Year Ended December 31, 2009 Low High First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Fiscal Year Ended December 31, 2008 Low High First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ On March 15, 2010, the fair market value of Winland’s Common Stock was $1.15 based on the closing sale price quoted by NYSE AMEX on that date.As of December 31, 2009, Winland had approximately 382 registered shareholders of record. Winland has never paid cash dividends on its Common Stock.The Board of Directors presently intends to retain any earnings for use in its business and does not anticipate paying cash dividends on Common Stock in the foreseeable future. ITEM 6:SELECTED FINANCIAL DATA None. ITEM 7:MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION EXECUTIVE SUMMARY Over the course of 2009, the Company began to see improvements which were based on its efforts which began in 2008, to achieve best-in-class ranking within the low-volume, high mix, regional electronic manufacturing services market space. The gains that Winland has made – solid new customer acquisitions, robust quoting activity and improvements in customer performance – have not come rapidly enough to dim the reality of its 2009 operating performance. As Winland worked to improve its results with customers, it also tightly managed cash and credit capacity.Winland completed two staff reductions without any significant severance payments and initiated cost containment and deferral programs that included a freeze on capital expenditures and a modest wage reduction. Throughout 2009, Winland struggled with the combined impact of a difficult economy, the departure of several significant OEM customers and the long sales cycle that characterizes the electronic manufacturing services industry. Beginning in the first quarter of 2009, all but one of our EMS customers required that we either halt or significantly reduce production of their products to avoid the buildup of inventories in the absence of known demand from their customers. As a result, most of our customers who had historically provided us with production forecasts ranging from three to nine months, cautiously reduced their order visibility to only a few weeks. Within our EMS business segment, this level of caution remained until the fourth quarter, when some customers began to provide us production forecasts into the first two quarters of 2010. Table of Contents Page 9 Our first priority remained identifying and winning new business opportunities. We had a number of new customer wins that started with limited engagements, prototypes, qualification builds and design engineering projects that transitioned to manufacturing. These new relationships help us diversify our sales base and fit very well into the low-volume, high mix business model that best aligns Winland’s capability to the quality, delivery and service requirements of our customers. We attracted new customers in the fields of transportation safety systems, scientific instrumentation and optical systems for industrial and aerospace applications. We expanded our customer reach into the medical device field with new design and development activity that is now in production. Through the efforts of our design engineering department, we are a Premier Design Partner of Cymbet Corporation, a leader in solid state energy storage and energy harvesting power management solutions. In a variety of applications, including Winland’s wireless temperature and humidity sensors, Cymbet products eliminate the use of traditional batteries. We believe our design and development expertise with this technology has both design and manufacturing revenue potential with EMS customers and our Winland proprietary products. During the second, third and fourth quarters of the year, our quality and on-time delivery performance, for the first time, each exceeded 99%. This level of customer performance is consistent with our objectives of customer satisfaction and retention, long-term growth and value creation for our shareholders. This customer performance has also earned us new opportunities to quote additional programs from existing customers that were not previously open to us. From October through the end of 2009, our quote activity increased four or five-fold from previous quarters, the cause of which we believe is increasing confidence by customers in the economic outlook, as well as escalating trust in Winland’s ability to be price-competitive, while exceeding the customer performance of our peers. Sales of Winland’s proprietary line of critical environment monitoring solutions declined, but to a significantly lesser degree than our EMS business. This modest decline in sales was primarily due to our aggressive investment in supporting our distribution channel, including our decision to hire eastern and western regional sales managers and engage, over the course of the year, four regional domestic manufacturers’ representative organizations and one Canadian representative organization. These actions increased market awareness of our product line among distributors and security integrators, providing them new commercial door-opening sales opportunities as an alternative to their declining residential market segment. RESULTS OF OPERATIONS – 2009 vs. 2008 The Company reported a net loss of $1,531,000 or $0.42 per basic and diluted share for the year ended December 31, 2009 compared to the $1,028,000 net loss or $0.28 per basic and diluted share for the same period in 2008.The increase in net loss was driven by a $6,118,000 decrease in net sales compared to a year ago.Under utilization of manufacturing fixed costs due to lower sales was the primary reason for the increased loss. Net Sales Net sales for the year ended December 31, 2009 were $22,547,000 down $6,118,000 or 21% compared to the same period in 2008.EMS net sales declined 24%, or $5,936,000 to $19,356,000 during 2009, compared to a year ago.Customer D, who transitioned to a different supplier during 2009 accounted for $3,100,000 of this decrease.In addition, Winland’s top two customers’ sales were down $1,366,000.These declines in sales were partially offset by Customer C’s increased sales of $1,480,000.In addition, Winland had sales of $1,796,000 from three other customers in 2008 each of who did not place orders with Winland in 2009.Sales from engineering services increased $160,000 to $1,160,000 for the year ended December 31, 2009 compared to 2008.These sales are part of EMS net sales noted above.Proprietary products net sales declined 5% to $3,191,000, a $182,000 decrease compared to a year ago.Sales to Winland’s largest distributor were down $164,000 compared to 2008. Operating Loss The Company reported an operating loss of $1,903,000 and $1,017,000 for the years ended December 31, 2009 and 2008, respectively.Gross margin percentage of 10.0% in 2009 was down from the 12.2% reported for 2008.Continuing under utilization of manufacturing fixed costs during 2009 contributed to the decreased margin percentages.Winland partially offset this under utilization by making significant improvements in its manufacturing and procurement processes resulting in reduced warranty expense of $102,000 and reduced obsolescence expenses of $77,000, reducing its workforce resulting in reduced wages and benefits of $479,000.In addition, the Company’s research and development expenses decreased $326,000 due to significantly less new product development costs incurred in 2009 as compared to 2008. The Company’s EMS segment had an operating loss of $103,000 for 2009 compared to operating income of $1,099,000 for 2008.EMS gross margins were 2.2% and 7.3% for 2009 and 2008, respectively.Decreased sales and the under utilization of manufacturing fixed costs were the primary factors driving the loss partially offset by reduced wages and benefits of $439,000, warranty expenses of $102,000 and reduced obsolescence expenses of $77,000.In addition, the Company’s research and development expenses decreased $326,000 due to significantly less new product development costs incurred in 2009 as compared to 2008. Table of Contents Page 10 The Company’s Proprietary products segment operating income increased $137,000 for 2009, to $264,000 compared to a year ago.Gross margins improved from 40.7% to 41.6% as the result of improved manufacturing processes.During 2009, Winland continued investing in its sales and marketing efforts by hiring two experienced, industry specific regional sales managers and contracted with four regional distribution representative agencies.While this investment led to higher salaries expenses and commission fees, sales were able to remain comparable with a year ago avoiding the potential of significant declines due to the economy.The increased costs were offset by reduced spending on the Company’s new product development. For 2009, General and Administrative expenses decreased $179,000.During 2009, Winland reduced staff leading to reduced salaries expenses of $94,000.In addition, in 2008 Winland incurred increased business and occupation tax expense and associated penalties totaling $29,000 paid to the State of Washington for multiple tax years being filed at once.For segment reporting purposes, General and Administrative expenses are shown as “Other” as discussed in Note 2 to the Financial Statements. Interest Expense and Other, Net Interest expense and other consists primarily of interest expense and miscellaneous income.Interest expense for 2009 was $99,000 compared to $126,000 during the same period a year ago.This decrease relates to the reduced outstanding balances on Winland’s notes payable and capital lease obligations during 2009 as compared to 2008. Income Tax Winland records a tax valuation allowance when it is more likely than not that it will not be able to recover the value of its deferred tax assets.During 2009 and 2008, Winland recorded a $106,000 and $271,000 tax valuation allowance, respectively, related to its deferred tax assets.The Company recognized income tax benefit of $481,000 for the year ended December 31, 2009, primarily the result of carrying back 2009’s net operating loss to tax years 2004 and 2005 due to the Worker, Homeownership and Business Assistance Act of 2009, net of an adjustment to unrecognized tax benefits of $129,000.In comparison, the Company recognized an income tax benefit of $89,000 for the year ended December 31, 2008, primarily the result of the valuation allowance on its net deferred tax assets.As discussed in Note 6 to the Financial Statements, income tax benefits were calculated using an estimated annual blended federal and state income tax rate of (24)% and (8)% for 2009 and 2008, respectively. LIQUIDITY AND CAPITAL RESOURCES For 2009, the Company’s operating activities used cash of $30,000 as its net operating loss and changes in working capital were almost entirely offset by non-cash adjustments for depreciation, stock compensation and losses on disposal of equipment.In comparison, operating activities used cash of $74,000 as its net operating loss and changes in working capital were almost entirely offset by non-cash adjustments for depreciation, stock compensation and deferred taxes for 2008.Cash used in investing activities was used to acquire capital equipment of $264,000 and $237,000 for 2009 and 2008, respectively.Cash of $392,000 and $512,000 for 2009 and 2008, respectively, was used to pay down long-term debt.For 2009, $367,000 of cash was provided by borrowings on the Company’s revolving line-of-credit.Cash provided from the exercise of stock options and issuance of common stock was $10,000 and $27,000 for 2009 and 2008, respectively. The current ratio was 3.1 to 1 at December 31, 2009 and 2.8 to 1 at December 31, 2008.Working capital equaled $4.9 million on December 31, 2009, compared to $6.0 million on December 31, 2008. Table of Contents Page 11 At December 31, 2009 and 2008, the outstanding balance on the revolving credit agreement was $367,000 and $0, respectively.At December 31, 2009, $1,650,000 was available for borrowing under the terms of this agreement compared to $3,193,000 available as of December 31, 2008.The significant change in available borrowings between years was the result of Amendment No. 14, as described below, which reduced the maximum line from $4,000,000 to $2,500,000.During 2009, Winland and M&I amended the Company’s revolving credit agreement based on changes in the banking industry due to the economy and Winland’s recent financial performance.Summaries of each amendment are as follows: On June 30, 2009, Winland and M&I executed Amendment No. 13 to Credit Agreement, which further amended the Credit and Security Agreement dated June 30, 2003. This amendment amends the definition of “Maturity Date” to be June 28, 2010, changes the definition of LIBOR rate to read three percent (3.00%), changed how the revolving note shall accrue interest to be the greater of four and one-half percent (4.50%) per annum or the LIBOR Rate and reduced the Company's minimum tangible net worth to $8,000,000 as of the end of each fiscal quarter commencing June 30, 2009. On September 30, 2009, Winland and M&I executed Amendment No. 14 to Credit Agreement, which further amended the Credit and Security Agreement. This amendment amends the definition of Borrowing Base to be the lesser of the maximum line or 80% of eligible accounts, reduces eligible accounts by the amounts from Customer A in excess of 40% concentration and all other customers in excess of 15% concentration, reduced the maximum line from $4,000,000 to $2,500,000, changed the interest the revolving note shall bear to be the minimum of 5% per annum or the LIBOR rate along with reducing the Company's minimum tangible net worth to $7,300,000 as of the end of each fiscal quarter commencing September 30, 2009. On December 31, 2009, Winland and M&I executed Amendment No. 15 to Credit Agreement, which further amended the Credit and Security Agreement. This amendment amends the definition of borrowing base to be the lesser of the Maximum Line or 80% of Eligible Accounts less both the Company’s accrued liability for warranties and outstanding amounts for the rendition of engineering services by the Borrower, reduces eligible accounts by the amounts from Customer A in excess of 35% concentration as of December 31, 2009 with a 5% reduction in allowable concentration every six months thereafter and requires management to furnish the borrowing base certification on a weekly basis along with a detailed aging of the Company’s outstanding accounts receivable. The Company’s management believes that its cash balance, availability of funds under the line of credit agreement with M&I, and anticipated cash flows from operations will be adequate to fund its cash requirements for working capital, investing and financing activities during the next year assuming the line of credit is extended at June 28, 2010.Current conditions in the capital markets are uncertain; however, management believes the Company will have adequate access to capital markets to fund such cash requirements if M&I does not extend the line of credit agreement. Liquidity Impacts of Uncertain Tax Positions As discussed in Note6 of the Financial Statements, Winland has liabilities associated with unrecognized tax benefits and related interest. These liabilities are included as long-term tax liabilities in Winland’s balance sheet because the Company generally does not anticipate that settlement of the liabilities will require payment of cash within the next twelve months. Winland is not able to reasonably estimate when it would make any cash payments required to settle these liabilities, but do not believe that the ultimate settlement of its obligations will materially affect its liquidity. CRITICAL ACCOUNTING ESTIMATES The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and related disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Winland cannot assure you that actual results will not differ from those estimates. Winland believes the following are the most critical judgments and estimates used in the preparation of its financial statements. Revenue Recognition.In most cases, revenue is recognized from the sale of products and out of warranty repairs when the product is delivered to a common carrier for shipment and title transfers. Revenue recognition occurs for engineering design services as services are completed.Winland had an agreement with one particular customer to amortize the cost of engineering design services as part of the piece part cost of the manufactured unit.For the year ended December 31, 2008, the customer had paid Winland approximately $31,000 for these services.The cost was amortized to the customer’s units during 2009.These payments were classified as unearned revenue and recorded in Other Accrued Expenses on the balance sheet as of December 31, 2008. Table of Contents Page 12 Shipping and handling charges billed to customers are included in net sales, and shipping and handling costs incurred by the Company are included in cost of sales. For all sales, Winland either has a binding purchase order or customer accepted and signed engineering quote as evidence of the arrangement.Winland does not generally accept returns but does provide a limited warranty as outlined below under Allowance for Rework and Warranty Costs. Inventory Valuation.Raw component and finished goods inventories are stated at the lower of cost, using the first-in, first-out (FIFO) method, or market value.Winland estimates excess, slow moving and obsolete reserves for inventory on a quarterly basis based upon order demand and production requirements for its major customers and annual reviews for other customers.Management’s estimated reserve for slow moving and obsolete inventories was $562,000 and $569,000 as of December 31, 2009 and 2008, respectively.Reserve requirements generally increase as projected demand requirements decrease due to market conditions, technological and product life cycle changes as well as longer than previously expected usage periods. It is possible that significant charges to record inventory at the lower of cost or market may occur in the future if there is a further decline in market conditions. Long-lived Assets. Net long-lived assets amounted to $4.3million at December 31, 2009.Considerable management judgment is necessary in estimating future cash flows and other factors affecting the valuation of long-lived assets including the operating and macroeconomic factors that may affect them. The Company uses historical financial information, internal plans and projections and industry information in making such estimates. While the Company currently believes the expected cash flows from these long-lived assets exceeds the carrying amount, materially different assumptions regarding future performance and discount rates could result in future impairment losses. In particular, if the Company no longer believes it will achieve its long-term projected sales or operating expenses, the Company may conclude in connection with any future impairment tests that the estimated fair value of our long-lived assets are less than the book value and recognize an impairment charge. Such impairment would adversely affect earnings. Allowance for Doubtful Accounts.Winland evaluates its allowance for uncollectible accounts on a quarterly basis and reviews any significant customers with delinquent balances to determine future collectability. Winland bases its determinations on legal issues, past history, current financial and credit agency reports, and experience. Winland reserves for accounts deemed to be uncollectible in the quarter in which the determination is made.Management believes these values are estimates and may differ from actual results.Winland believes that, based on past history and credit policies, the net accounts receivable are of good quality.Bad debt expense for the year ended December 31, 2009 was $51,000 offset by collection of $60,000 for a previously written off bad debt.Bad debt expense for the year ended December 31, 2008 was $109,000.The Allowance for Doubtful Accounts was $49,000 and $127,000 at December 31, 2009 and 2008, respectively. Allowance for Rework and Warranty Costs.Winland provides a limited warranty to its OEM customers who require it to repair or replace product that is defective, due to Company workmanship issues, at no cost to the customer.In addition, Winland provides a limited warranty for its proprietary products for a period of one year, which requires Winland to repair or replace defective product at no cost to the customer or refund the purchase price.Reserves are established based on historical experience and analysis for specific known and potential warranty issues.The reserve reflecting historical experience and potential warranty issues is determined based on specific customer experience factors including rate of return by item, average weeks outstanding from production to return, average cost of repair and relation of repair cost to original sales price.Any specific known warranty issues are considered individually.These are analyzed to determine the probability and the amount of financial exposure, and a specific reserve is established.The allowance for rework and warranty costs was $45,000 and $80,000 as of December 31, 2009 and 2008, respectively.The product warranty liability reflects management’s best estimate of probable liability under Winland’s product warranties and may differ from actual results. Deferred Taxes.Deferred taxes are provided on an asset and liability method, whereby deferred tax assets are recognized for deductible temporary differences and operating loss and tax credit carry-forwards, and deferred tax liabilities are recognized for taxable temporary differences. Temporary differences are the differences between the reported amounts of assets and liabilities and their tax basis. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Realization of deferred tax assets is dependent on future taxable income during the period that deductible temporary differences and carry-forwards are to be available to reduce taxable income.As of December 31, 2009 and 2008, Winland recorded a $377,000 and $271,000 tax valuation allowance, respectively related to our deferred tax assets because of uncertainties related to the ability to utilize certain Federal and state net loss carry-forwards due to our historical losses and net tax operating loss carry-forward position. The valuation allowance is based on estimates of taxable income by jurisdiction and the period over which Winland’s deferred tax assets are recoverable.In addition, Winland reevaluates the technical merits of its tax positions and recognize an uncertain tax benefit, or derecognize a previously recorded tax benefit, when (i) there is a completion of a tax audit, (ii) there is a change in applicable tax law including a tax case or legislative guidance, or (iii) there is an expiration of the statute of limitations. Significant judgment is required in accounting for tax reserves. Although Winland believes that it has adequately provided for liabilities resulting from tax assessments by taxing authorities, positions taken by these tax authorities could have a material impact on Winland’s effective tax rate in future periods. Subsequent events:The Company evaluates events occurring after the date of the financial statements for events requiring recording or disclosure in the financial statements. Table of Contents Page 13 RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS Effective September 15, 2009, Winland adopted FASB SFAS No. 168, The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles (“ASC”).FASB ASC is effective for interim and annual periods ending after September 15, 2009.All accounting literature not included in the Codification will be non-authoritative.The adoption of this FASB ASC did not impact the Company’s financial statements or its results of operations. Effective January 1, 2009, Winland adopted FASB ASC 810, Consolidation.FASB ASC 810 requires all entities to report non-controlling interests as equity in the consolidated financial statements.The adoption of FASB ASC 810 did not have an impact to the Company’s financial statements or results of operations. Effective January 1, 2009, Winland adopted FASB ASC 820, Fair Value Measurements and Disclosures.FASB ASC 820 defines fair value, establishes a framework and gives guidance regarding the methods used for measuring fair value, and expands disclosures about fair value measurements.The adoption of FASB ASC 820 did not have an impact to the Company’s financial statements. CAUTIONARY STATEMENTS Certain statements contained in this Annual Report on Form 10-K and other written and oral statements made from time to time by Winland do not relate strictly to historical or current facts. As such, they are considered “forward-looking statements” that provide current expectations or forecasts of future events. Such statements can be identified by the use of terminology such as “anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “could,” “possible,” “plan,” “project,” “should,” “will,” “forecast” and similar words or expressions. Winland’s forward- looking statements generally relate to its purchase order levels, building market share in the EMS market, growth strategies, financial results, product development, sales efforts and sufficiency of capital. One must carefully consider forward-looking statements and understand that such statements involve a variety of risks and uncertainties, known and unknown, and may be affected by inaccurate assumptions, including, among others, those discussed below. Consequently, no forward-looking statement can be guaranteed, and actual results may vary materially from results or circumstances described in such forward looking statements. As provided for under the Private Securities Litigation Reform Act of 1995, Winland wishes to caution investors that the following important factors, among others, in some cases have affected and in the future could affect Winland’s actual results of operations and cause such results to differ materially from those anticipated in forward-looking statements made in this document and elsewhere by or on behalf of Winland. ● Winland derives a significant portion of its revenues from a limited number of OEM customers that are not subject to long-term contracts with Winland; ● Winland’s ability to compete successfully depends, in part, upon the price at which Winland is willing to manufacture a proposed product and the quality of its design and manufacturing services; ● there is no assurance that Winland will be able to continue to obtain contracts from existing and new customers on financially advantageous terms, and the failure to do so could prevent it from achieving the growth it anticipates; ● some of Winland’s customers are not large, well-established companies and the business of each customer is subject to various risks such as market acceptance of new products; Table of Contents Page 14 ● the current economic crisis in the United States and the world has had a negative impact on nearly all businesses, including uncertainty among Winland’s customers; ● Winland’s current customers may choose to delay or postpone purchases of products from Winland until the economy and their businesses stabilize and this may affect Winland’s operating results, financial condition and delay and lengthen sales cycles; ● an overall uncertainty in economic activity may also have a negative impact on Winland’s customer’s ability to pay for the products or services they purchase from Winland; ● Winland’s ability to increase revenues and profits is dependent upon its ability to retain valued existing customers and obtain new customers that fit its customer profile; ● Winland’s ability to execute its initiatives to increase sales and expand market share depends upon its ability to develop additional value added capabilities and/or proprietary products and technologies and on the availability of sufficient financing, both equity and debt, to meet fixed and variable costs associated with such growth; In addition, see “Risk Factors” under Item1A, which includes a discussion of additional risk factors and a more complete discussion of some of the cautionary statements noted above. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK None. Table of Contents Page 15 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The following financial statements are at the pages set forth below: Reports of Independent Registered Public Accounting Firms for Years Ended December 31, 2009 and 2008 17-18 Balance Sheets as of December 31, 2009 and 2008 19-20 Statements of Operations for Years Ended December 31, 2009 and 2008 21 Statements of Changes in Stockholders' Equity for Years Ended December 31, 2009 and 2008 22 Statements of Cash Flows for Years Ended December 31, 2009 and 2008 23 Notes to Financial Statements 24-34 Table of Contents Page 16 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders, Audit Committee and Board of Directors Winland Electronics, Inc. Mankato, Minnesota We have audited the accompanying balance sheet of Winland Electronics, Inc. as of December 31, 2009, and the related statements of of operations, changes in stockholders' equity and cash flows for the year then ended.These financial statements are the responsibility of the company's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of its internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Winland Electronics, Inc. as of December 31, 2009 and the results of its operations and cash flows for the year then ended, in conformity with U.S. generally accepted accounting principles. /s/ Baker Tilly Virchow Krause, LLP Minneapolis, Minnesota March 19, 2010 Table of Contents Page 17 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders Winland Electronics, Inc. We have audited the accompanying balance sheet of Winland Electronics, Inc. as of December 31, 2008 and the related statements of operations, changes in stockholders’ equity and cash flows for the year then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and the significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Winland Electronics, Inc. as of December 31, 2008, and the results of its operations and its cash flows for the year then ended, in conformity with U.S. generally accepted accounting principles. We were not engaged to examine management’s assessment of the effectiveness of Winland Electronics Inc.’s internal control over financial reporting as of December 31, 2008 included in the Company’s Annual Report under the caption “Management’s Report on Internal Control over Financial Reporting” and, accordingly, we do not express an opinion thereon. /s/ McGladrey & Pullen, LLP Minneapolis, Minnesota March 17, 2009 Table of Contents Page 18 Winland Electronics, Inc. Balance Sheets December 31, 2009 and 2008 (In Thousands) December 31, Assets Current Assets Cash and cash equivalents $
